Hemphill, Ch. J.
Suit on promissory note. Plea, among others, of general denial. On exception, this was stricken out, and the defendant saying nothing further in bar of plaintiff’s demand, it was ordered that the plaintiff have judgment.
This proceeding is properly assigned as error. It has been more than once decided, that though the general denial did not put plaintiff upon proof of the execution of his note, it required its production; and that if pleaded, it precluded the plaintiff from taking judgment by default for want of an answer. (Able v. Chandler, 12 Tex. R. 88; Matossy v. Frosh, 9 Id. 610-613.) The judgment was also excessive, there being no allowance for the payment of twenty dollars indorsed on the note.
Judgment reversed and cause remanded.
Reversed and remanded.